Citation Nr: 1235173	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in January 2009.   

In the Veteran's January 2009 substantive appeal (VA Form 9), he requested a hearing before the Board.  However, he withdrew that request by way of an April 2009 correspondence (VA Form 21-4138).  

The Veteran has submitted correspondences from a social worker that have stated that the Veteran cannot work due to his PTSD.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issue of entitlement to a higher initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated April 2008.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an audiological examination in May 2008, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers from tinnitus as a result of excessive noise exposure during service.  The Board notes that his service treatment records fail to contain any findings attributed to tinnitus or to ringing in the ears.  His February 1970 separation examination yielded normal findings.  In his January 2009 substantive appeal, he stated that he never complained about it because "it is what it is."  

In April 1970, the Veteran filed a claim for service connection for a left leg disability.  He failed to file a claim for tinnitus at that time.  The left leg claim was withdrawn in July 1970.

The first evidence of tinnitus is the claim itself, which was filed in January 2008 (nearly 38 years after discharge from service).  The Veteran underwent a VA examination in May 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported noise exposure in the military in the form of 12 months as a machine gunner.  He also reported occupational noise exposure in the form of two years in the Los Angeles Police Department (LAPD) in which he seldom wore hearing protection, and 30 years in the sheriff's office in which he did wear hearing protection.  He also reported recreational noise exposure in the form of hunting/recreational shooting.  He reported using hearing protection when shooting recreationally.  The Veteran reported that he has suffered from bilateral tinnitus since service.      

The examiner was unable to link the Veteran's tinnitus to service without resorting to mere speculation.  She explained that tinnitus is a symptom, and not a disease.  She stated that while it is commonly associated with noise exposure, it can also be initiated or affected by caffeine, nicotine, alcohol, stress, fatigue, over 200 prescription medications, and non-prescription medications. 


The Veteran's representative has argued in its September 2012 Brief, that since tinnitus is diagnosed based on purely subjective complaints, that the diagnosis should be based on the history as reported by the Veteran and as shown by service records.  The Board notes that the Veteran's diagnosis is not in question.  The question at issue is the etiology of the tinnitus.  In this case, the Veteran reported 12 months of noise exposure in the military.  He also reported 2 years of post service noise exposure in the LAPD, where he admitted to seldomly using hearing protection.  He also reported 30 years of noise exposure at his job in the Sheriff's Office, and years of recreational noise exposure.  The VA examiner also noted multiple causes of tinnitus that that are completely non-related to noise exposure.  

Regarding continuity of symptomatology, the Board notes that there are no complaints of tinnitus during service or for decades after service.  The Veteran did not complain of tinnitus at his separation examination, nor did he file a claim for tinnitus when he filed his left leg claim in April 1970.  The fact that he did not include a claim for tinnitus at that time is evidence that he was not experiencing tinnitus at that time.     

Moreover, the lack of any post-service treatment records until 2008 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the preponderance of the medical evidence weighs against the Veteran's claim.  Moreover, the credibility of the Veteran's contention that he has experienced tinnitus since service is called into question by the lack of findings on the Veteran's separation examination, the fact that the Veteran failed to file a claim in April 1970 (when he filed a claim for a leg disability), and the fact that there is no record of any complaint of tinnitus for almost 38 years after service.    
  
The Board finds that with no indications of tinnitus during service or for decades after service, and with the only competent medical opinion weighing against the claim, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for tinnitus is not warranted.  To this extent, the appeal is denied.  


REMAND

The Veteran underwent a VA psychiatric examination in May 2008.  Following a thorough examination, the examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 65 (indicating mild symptoms).  Moreover, he stated that the detrimental impact of the Veteran's PTSD upon his functioning as a law enforcement officer has been minimal. 

In the Veteran's November 2008 notice of disagreement, he stated that his symptoms have flared up, due to news reports from Iraq and Afghanistan.

A February 2009 outpatient treatment report also reflects mild PTSD symptoms and a GAF of 68.  

Subsequent to the Veteran's May 2008 VA examination, the Veteran submitted a November 2008 correspondence from a private social worker (L.B.).  The social worker estimated the Veteran's GAF score to be 45 (indicating serious symptoms); and she opined that the Veteran is permanently and totally disabled and is unable to maintain employment.  She submitted an additional correspondence dated July 2010, in which she estimated the Veteran's GAF score to be 30-32 (indicating some impairment in reality testing or communication; major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; or that he is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The correspondences from the Veteran's social worker represent an increase in severity since the most recent VA examination.  Alternatively, they simply represent a vastly different opinion as to the current severity of the Veteran's PTSD.  In either case, the vast discrepancy between the opinions calls into question the reliability of the opinions.  Consequently, the Board finds that the Veteran should be scheduled for a new VA examination in order to determine the current severity of the Veteran's PTSD.  

The examiner must comment on the November 2008 and July 2010 correspondences from social worker L.B. 


TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should render an opinion as to whether the Veteran's PTSD causes:

(a) occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events),

(b) occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships,  

(c) occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships, or   

(d) total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The examiner must comment on the November 2008 and July 2010 correspondence from social worker L.B.

3.  The VA examiner should also render an opinion as to whether the Veteran's service connected disabilities (PTSD and a left leg scar) are so severe that it is impossible to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


